Citation Nr: 1227401	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  07-10 168A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for hypertension, claimed as secondary to service connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran had active duty service from March 1965 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which, in pertinent part, denied the Veteran's claim for service connection for hypertension.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Board remanded the instant claim in April 2010 and February 2012 for further development.  The development has been completed, and the case is before the Board for final review.


FINDINGS OF FACT

Competent medical evidence reflects that the Veteran's hypertension is at least as likely as not aggravated by his service-connected diabetes mellitus. 


CONCLUSION OF LAW

With resolution of the benefit of the doubt in the Veteran's favor, the criteria for establishing service connection for hypertension secondary to service-connected diabetes mellitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  Given the favorable decision in this case, no further discussion of VA's duty to notify or assist the Veteran in completing his claim is necessary. 

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and hypertension becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2011).  The Court has held that when aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, VA regulations were amended to include that any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  It was noted, however, that VA will not concede a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b) (2011).

The Board has reviewed all of the medical and lay evidence of record, including the electronic claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he has hypertension secondary to his service-connected diabetes mellitus. 

In a March 2006 rating decision, the RO granted service connection for diabetes mellitus and assigned an initial 10 percent rating, effective July 29, 2005.  A June 2008 rating decision increased the assigned rating for diabetes mellitus to 20 percent, effective November 27, 2007.

Post-service statements from the Veteran indicate that he was diagnosed with diabetes mellitus in approximately 1972, and in an August 2006 VA treatment record he reported a history of mild hypertension that was controlled since he lost weight.  Subsequent VA treatment records reflect treatment for diabetes mellitus and hypertension, and some non-compliance in taking medicines prescribed for hypertension.

The Veteran appeared for a VA hypertension examination in December 2008.  He stated that he was diagnosed with hypertension in 2003.  The diagnosis was hypertension of unknown etiology.  The examining physician opined that he could not resolve the issue as to whether the Veteran's hypertension is secondary to his diabetes without resort to mere speculation.

In a May 2010 addendum medical opinion, another VA physician reviewed the Veteran's claims file and concluded that his hypertension did not begin in the military because all of the blood pressure measurements contained within the service treatment records were normal.  The physician opined that it is impossible to provide an opinion as to whether the Veteran's diabetes worsened his hypertension without resorting to mere speculation.  He explained that diabetes can worsen hypertension; however, hypertension is multifactorial, and he could not opinion as to whether the Veteran's hypertension was worsened by his diabetes.

In February 2012, the Board remanded the claim to obtain another medical opinion regarding the etiology and nature of the Veteran's hypertension because the previous VA physician did not explain the factors that he believed were possible causes of the Veteran's hypertension.

In a March 2012 VA medical opinion, the examiner indicated that she had reviewed the Veteran's claims file.  The examiner opined that the claimed hypertension disability is less likely than not proximately due to or the result of the service-connected diabetes mellitus.  The examiner explained that upon review of the medical literature, it was discovered that in 90 to 95 percent of people with high blood pressure, there is no identifiable cause or etiology; essential hypertension or primary hypertension tends to develop gradually over many years.

The examiner also opined that it is at least as likely as not that the Veteran's hypertension was aggravated beyond its normal progression by service-connected diabetes mellitus.  She elaborated that upon review of the medical literature, it was discovered that having diabetes increases the risk of developing high blood pressure and other cardiovascular problems because diabetes adversely affects the arteries and causes atherosclerosis (hardening of the arteries).  She added that atherosclerosis can cause high blood pressure, which if not treated, can lead to blood vessel damage, stroke, heart failure, heart attack, or kidney failure.  Therefore, the examiner concluded that the Veteran's hypertension is at least as likely as not aggravated beyond its natural progression by his service-connected diabetes mellitus.

Resolving all doubt in favor of the Veteran, the Board finds that the Veteran's hypertension is aggravated by his service-connected diabetes mellitus.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The March 2012 VA examiner's conclusions were persuasive because they were supported by an articulated medical rationale and medical treatise evidence.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, service connection for hypertension as secondary to service-connected diabetes mellitus is warranted.



	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for hypertension is allowed.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


